Exhibit 10.1

 

AMENDMENT NO. 3 TO

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

THIS AMENDMENT NO. 3 TO SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
(“Amendment”) is made as of the 23rd day of January, 2014, by and between DAVID
M. LOBACH, JR. (“Executive”) and EMBASSY BANK FOR THE LEHIGH VALLEY, a
Pennsylvania banking institution having its principal office in Bethlehem,
Pennsylvania (the “Bank”).

 

 

WITNESSETH

 

 

WHEREAS, the Bank and the Executive entered into a Supplemental Executive
Retirement Plan Agreement dated November 19, 2010 (as the same may be amended
from time to time, the “SERP”), and

 

 

WHEREAS, the Bank and the Executive desire to amend the SERP to increase the
amount of the benefit thereunder.

 

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

 

1.Section 1(b) of the SERP is hereby amended such that the Normal Retirement
Supplemental Pension (as defined in the SERP) shall be $143,096.

 

 

2.In all other respects, the SERP, as amended above, is hereby ratified and
confirmed by the Bank and the Executive.  All other provisions of the SERP shall
remain in full force and effect as amended hereby.

 

 

IN WITNESS WHEREOF, the parties, each intending to be legally bound, have
executed this Amendment as of the date, month and year first above written.

 

 

 

ATTEST:

 

EMBASSY BANK FOR THE LEHIGH VALLEY

 

 

 

/s/ Mark A. Casciano

 

By:   /s/ Judith A Hunsicker

 

 

 

WITNESS:

 

EXECUTIVE

 

 

 

/s/ Mark A. Casciano

 

By:   /s/ David M. Lobach, Jr. 

 

 

 

 

 



--------------------------------------------------------------------------------